DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to communications filed on 10/07/2021 in which claims 1-22 are presented for examination.

Drawings
Drawings have been acknowledged and are acceptable for examination purposes.

Specification
Specification has been acknowledged and is acceptable for examination purposes.

Claim Rejections - 35 USC § 101
Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) performing a pop operation on a heap stored in memory with multiple instructions that are typical of programming.  Data structures in computer programming software are abstract ideas because there’s no physical structure to the structure.  Much like how memory is stored in a human mind, the data structures contain data in an abstract way even if the data is arranged in some manner.  Operations which move the data within these data structures are also abstract because there is, again, no physical movement of the data.  
	This judicial exception is not integrated into a practical application.  There are multiple “wherein” clauses within the claim which explain how the nodes function as well as a clarification of the pop operation on a node.  However, there’s no application in which the pop operation is used.  There are also no meaningful limits on practicing the abstract idea.  Claims 12-22 recite non-transitory storage media which stores a sequence of instructions that are executed by one or more processors, but these computer components are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components.


Claim 2 doesn’t include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claim 2 includes a wherein statement that clarifies how copying a value in the heap includes copying an end-most value into a first slot as well as performing a SIMD operation which doesn’t amount to significantly more than the judicial exception because an operation which generates values can still be a mental process.  This also doesn’t integrate the judicial exception into a practical application since these values are used in any way other than being stored in memory.

Claims 3-6, 9, and 11 go into further detail about key values and SIMD operations.  Therefore, reasoning for why this is still an abstract idea is found in the reasoning for claim 2. 

Claim 7 goes into detail about storing the heap in an array wherein the array contains levels with address spaces of memory.  However, this doesn’t add significantly 

Claim 10 goes into detail about pointers in the memory address as well as the SIMD.  Therefore, reasoning for why this is still an abstract idea is found in the reasoning for claim 2 and claim 7.

Claims 12-22 are rejected under 35 U.S.C. 101 for being directed to a judicial exception with similar reasoning found in claims 1-11.

Applicant could overcome this rejection by amending the claims to include a limitation which integrates the pop operation in a practical application.  Examiner couldn’t find how the claims could be amended in order to overcome this rejection.  However, it is encouraged that Applicant make an appointment for an interview in order to expedite prosecution and to find a solution to this matter if possible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4, 5, 12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Prasad et al. US 20150309846 A1 (hereinafter referred to as “Prasad”) in view of Harris et al. US 20120222005 A1 (hereinafter referred to as “Harris”) and further in view of Ishizaki US 20150178375 A1 (hereinafter referred to as “Ishizaki”).

As per claim 1, Prasad teaches:
A method comprising: 
performing a pop operation on a heap stored in a memory (Prasad, [0032] – Popping the number of items as delete-update and insert-update processes are completed); 
wherein said heap comprises a plurality of nodes (Prasad, [0023]); 
wherein each node of said plurality of nodes comprises D slots, D being a whole number greater than one, wherein each slot of said D slots stores of a key value of D key values (Prasad, [0023]), 
Prasad doesn’t go into detail about storing slots of nodes contiguously in a memory address space, however, Harris teaches:
wherein the D slots of said each node are stored contiguously within a memory address space of said memory (Harris, [0076] – Aggregate multiple identically sized pages into a logically contiguous storage area); 
It would have been obvious for one of ordinary skill in the art at the time of the filing of the application to modify Prasad’s invention in view of Harris in order to store data in a contiguous manner; this is advantageous because it can store data in a 
wherein said plurality of nodes includes a root node and a plurality of parent nodes, said root node having D child nodes of said plurality of nodes, each child node of said D child nodes of said root node being a child of a respective parent slot in said root node and storing a key value greater than a key value stored in said respective parent slot (Prasad, [0024] – Root node.  Paragraph [0023] – All r keys at a node have values less than or equal to the keys as its children); 
each parent of said plurality of nodes having D child nodes, each child node of said D child nodes of said each parent node being a child of a respective parent slot in said each parent node and storing a key value greater than a key value stored in said respective parent slot (Prasad, [0023]); 
wherein performing a pop operation on a heap includes: 
Prasad as modified doesn’t go into detail about performing SIMD operations, however, Ishizaki teaches:
performing a SIMD operation on said root node to generate a first minimum key value and a first index of a first slot in the root node that holds said first minimum key value (Ishizaki, [0075] – An SIMD operation can be used on a group having a minimum bit width.  Paragraph [0042] – The B+ tree is a dynamic hierarchical index. Each index segment (also referred to as a "block" and corresponding to a node in a tree structure) has an upper limit and a lower limit of the number of keys); 

copying a value in the heap into said first slot (Prasad, [0042] – The delete-update processes read their respective rows in the delete-table to locate a target heap node, copy the items at the target heap node and its children into the delete-buffer, and sort the items in the delete-buffer).

4. (Original) The method of claim 1, further including: 
performing a particular operation that returns a minimum key value stored in said heap by at least performing: 
performing a SIMD operation on said root node to generate a particular minimum key value (Ishizaki, [0075] – An SIMD operation can be used on a group having a minimum bit width.  Paragraph [0042] – The B+ tree is a dynamic hierarchical index. Each index segment (also referred to as a "block" and corresponding to a node in a tree structure) has an upper limit and a lower limit of the number of keys); and 
returning said particular minimum key value as said minimum key value stored in said heap (Ishizaki, [0075], [0042]).

5. (Original) The method of claim 1, further including: 
performing a particular operation that returns a maximum key value stored in said heap by at least: 
performing a SIMD operation on said root node to generate a particular minimum key value (Ishizaki, [0075] – An SIMD operation can be used on a group having a minimum bit width.  Paragraph [0042] – The B+ tree is a dynamic hierarchical index. Each index segment (also referred to as a "block" and corresponding to a node in a tree structure) has an upper limit and a lower limit of the number of keys); 
generating a compliment of said particular minimum key value (Ishizaki, [0042] – Each index segment (also referred to as a "block" and corresponding to a node in a tree structure); and 
returning said compliment as said maximum value stored in said heap (Ishizaki, [0144] – An output is interpreted as a return).

Claims 12, 15, and 16 are directed to a non-transitory storage media performing steps recited in claims 1, 4, and 5 with substantially the same limitations.  Therefore, the rejections made to claims 1, 4, and 5 are applied to claims 12, 15, and 16.

Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Prasad in view of Harris et al. US 20120222005 A1 (hereinafter referred to as “Harris”) in view of Ishizaki and further in view of US 20110219204 A1 (hereinafter referred to as “Caspole”).

10. (Original) The method of claim 1, wherein: 
each pointer of a set of pointers points to a memory address storing a respective node of said plurality of nodes (Prasad, [0043] – A pointer pointing to a ; and 
wherein prior to performing a SIMD operation on said root node, the respective pointer of said set of pointers points to said root node to load said root node into a register used by said SIMD operation on said root node (Caspole, [0064]).

Claim 21 is directed to a non-transitory storage media performing steps recited in claim 10 with substantially the same limitations.  Therefore, the rejection made to claim 10 is applied to claim 21.

Allowable Subject Matter
Claims 2, 3, 6-9, 11, 13, 17-20, and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 2/08/2021 have been fully considered but they are not persuasive.
Applicant argues that Harris doesn’t adequately teach the claimed limitation “wherein the D slots of said each node are stored contiguously within a memory address space of said memory
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Although Harris was used in teaching this portion, Harris isn’t relied upon to teach the entire claim along with a node.  It would have been obvious to modify the reference of Prasad to include contiguous data in the nodes of Prasad.  

Applicant argues that the 101 rejection is made without conviction, and is defective on many levels for all claims.  Therefore, Applicant doesn’t give a complete analysis of this particular rejection.  Applicant raises issue with the 101 rejection with respect to the SIMD operation, but doesn’t go into great analysis on this point.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the rejection made.  Further clarification has been given to the 101 rejection in the current Office Action above.  
	To address the point made about the SIMD operation present in the claim language, an SIMD operation is still an abstract idea because the operation deals with multiple instructions performed in an abstract data structure.  Data structures in computer programming software are abstract ideas because there’s no physical structure to the structure.  Much like how memory is stored in a human mind, the data structures contain data in an abstract way even if the data is arranged in some manner.  .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gschwind et al. US 20070233766 A1 teaches SIMD operations (see title, abstract, etc.)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

April 13, 2021
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152